DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 29 July 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/621,720 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 29 July 2022 is acknowledged and entered.  Following the amendment, claims 6, 7 and 10 are canceled, and claim 1 is amended.    
Currently, claims 1, 2, 5 and 11-14 are pending, and claims 1, 2 and 5 are under consideration. Claims 11-14 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 6, 7 and 10 are moot as the applicant has canceled the claims.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite and confusing for the recitation “A method of … preventing radiation-induced injury of … comprising administering a PKC inhibitor to a subject undergoing a radiation-based therapy after exposure to endothelial damage-inducing levels of radiation” because it is unclear how the PKC inhibitor would be able to prevent radiation-induced injury therapy after the radiation exposure when the damage is done.  Further, it is unclear how a preventative amount of the PKC inhibitor is determined for the administration.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating radiation-induced injury of intestinal microvascular endothelial cells with a PKC inhibitor to a subject undergoing a radiation-based therapy, does not reasonably provide enablement for a method of preventing radiation-induced injury of intestinal microvascular endothelial cells with same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The independent claim 1 recites “a method of … preventing … radiation-induced injury of intestinal microvascular endothelial cells …” with a PKC inhibitor, which reads on disease prevention.  However, the specification does not provide an evidence of any kind indicating that said radiation-induced injury can be prevented by a PKC inhibitor.  Further, prior art search reveals that it has not established that radiation therapy-induced injury can be prevented, let alone, can be prevented by a PKC inhibitor.  All that has been shown is that radiation-induced injury can be treated.  To prevent an individual from having radiation-induced injury would necessarily mean that an individual would have to be first given said PKC inhibitor, and such administration would ensure that the individual would not develop radiation-induced injury after radiation therapy.  As neither the prior art nor the specification has established or demonstrated such, and it is also unpredictable, the claimed method of preventing radiation-induced injury is not enabled.
Due to the large quantity of experimentation necessary to determine whether a PKC inhibitor has any preventative effect on said radiation-induced injury; the lack of direction/ guidance presented in the specification regarding same; the absence of working examples directed to same; the complex and unpredictable nature of the invention; the state of the prior art, which has not established that radiation-induced injury can be prevented; and the breadth of the claims which embraces disease prevention; undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick et al. (US 20100003199, 1/7/2010, or its patent US 8,470,766; provided in the previous Office Actions), and further in view of Kim et al. (Radiat Oncol J. 2014 Sep;32(3):103-15), for the reasons of record set forth in the previous Office Actions mailed on 9/2/2021, and 4/1/2022.
Applicants argument filed on 29 July 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 5 of the response, the applicant argues, citing case law (In re Royka, 490 F.2d 981, 985 (CCPA 1974), for example), that in order to render the instant claims obvious under 35 U.S.C. §103(a), the cited prior art must teach or suggest each and every element of the claims, and claim 1 has been amended; that Kilpatrick and Kim do not teach or suggest administering a PKCS inhibitor to a subject as claimed, Kilpatrick merely suggests radiation as a potential source of lung injury and teaches the use of a PKCS to treat a pre-clinical model of ARDS, but does not teach or suggest a beneficial effect of a PKCS inhibitor post-radiation; and Kim does not make up for the deficiencies; thus, neither Kilpatrick nor Kim, alone or in combination, teach or suggest each and every element of the present invention. 
This argument is not persuasive for the reasons of record.  Applicants argument is based on previous versions of MPEP, for example, in MPEP Edition 8 (E8) with latest revision in May 2004, it stated: “2143.03 All Claim Limitations Must Be Taught or Suggested”, and “To establish prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art. In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974).”  However, such is no longer the case.  In contrast, the current version of MPEP (E9, R-10 2019) states: “2143.03 All Claim Limitations Must Be Considered”, and In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974) has been deleted from the current MPEP.  Once again, according to the current MPEP, the prior art reference (or references when combined) need not teach or suggest all the claim limitations, … . The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).  … … The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a).  Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, III.).  In the instant case, while Kilpatrick teaches a method of treating lung disease using V1.1 PKC-Tat, the lung disease includes lung injury caused by radiation exposure; and Kilpatrick specifically teaches the pathological development of lung injury: during lung injury, an inflammatory response triggers neutrophil adhesion to endothelium and transmigration to tissue and subsequent neutrophil-mediated endothelial and tissue injury, and demonstrates that neutrophil transmigration is significantly enhanced through cytokine-activated human pulmonary microvascular (PMVEC) and is -PKC dependent, and that inhibition of -PKC activity with the dominant negative -PKC TAT peptide significantly inhibited transmigration of neutrophils through cytokine-activated PMVEC.  Further, it is unclear what difference “undergoing a radiation-based therapy” makes as compared to injury caused by radiation exposure, as the pathological changes would be expected to be distinct in the absence of any evidence to the contrary.  
At pages 5-7 of the response, the applicant made similar argument as previously: cited art does not provide a reasonable expectation of success, as claim 1 has been amended, and Kilpatrick does not provide a reasonable expectation of success at arriving at the presently claimed invention, because, as described previously, Kilpatrick does not provide one of skill in the art with a reasonable expectation that administering a PKCS inhibitor after exposure to endothelial damage-inducing levels of radiation would be effective for treating or preventing radiation damage of intestinal microvascular endothelial cells; by contrast, the present application demonstrates the unexpected results that treatment with PKCS inhibitor after exposure to endothelial damage-inducing levels of radiation attenuates endothelial cell damage, reduces permeability, and decreases neutrophil migration and adhesion ([0160] and [0180]-[0183], and Figures 4-7); and Exhibit A submit herewith demonstrates that PKCS inhibition is a novel medical countermeasure for radiation-induced vascular damage (Figure 4); -6-and Kim does not make up for the deficiencies of Kilpatrick because Kim does not even mention the role that PKCS plays in radiation-induced endothelial cell damage, and therefore cannot provide a reasonable expectation of success that a PKCS inhibitor would provide therapeutic benefit or prevent endothelial cell damage due to radiation- based therapy of intestinal microvascular endothelial cells.
This argument is not persuasive for the reasons of record.  Once again, efficacy is not a requirement for prior art enablement (see MPEP 2121 III.). Further, again, it is unclear what is so unexpected, i.e., compare to what?  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2 and 5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,470,766, and in view of Kim et al. (Radiat Oncol J. 2014 Sep; 32(3):103-15), for the reasons of record set forth in the last Office Action mailed on 9/2/2021, at pages 6-7. 
On page 7 of the response, applicants request again that the present rejection be held in abeyance until claims of the present application are deemed allowable.  As such, the rejection is maintained. 
Applicants are reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicants are advised that traversal of the rejection at such time would not be considered timely.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/10/22